Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/13/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Applicants further elect sodium alginate as specific alginate, cannabidiol as specific active cannabinoid and glycerol as specific plasticizer. Claims 1-3, 5, 9, 13-17 and 26-31 read on the elected species and are under examination.

	Claims 1-3, 5, 9, 13-17, 21 and 23-31 are pending, claims 1-3, 5, 9, 13-17 and 26-31 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 and 06/17/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, 13-17 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schaneville (US20170290870) in view of Stenberg et al. (US20090221489).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Schaneville teaches Films that are mucosally dissolvable , and containing a
matrix and one or more active agents from hemp or cannabis within the matrix (abstract). The film comprises active agent cannabidiol at an amount of 1-70% in one embodiment (page 1, [0006]; page 2, [0025]), and the matrix includes edible polymer such as sodium alginate, chitosan and pullalan, etc. (page 1, [0008]). The film also include plasticizer such as glycerine, triacetin and combination therefore (page 4, [0039]). The film may also include pH modifier such as sodium carbonate and sodium hydroxide; osmotic agent such as xylitol, sorbitol or combination thereof (page 4, [0044, 0050]). The film also includes emulsifier agent such as polyethylene glycol; self-emulsifying system including polysorbate, soybean oil and combination thereof (page 4-5, [0052-0053]). The example of film is in Table 1 (page 8, [0077]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Stenberg et al. teaches A film comprising as a film-forming agent an alginate salt of monovalent cation or a mixture of alginate salts containing at least one alginate salt of monovalent cation, the film-forming agent being such that a 10% aqueous solution thereof at a temperature of 20° C. has a viscosity of 100-1000 mPas, as measured at a shear rate of 20 rpm by use of a Brookfield viscometer with a spindle No. 2 (abstract). The alginate composition of the invention preferably has a mean guluronate (G) content of from 50 to 85%, preferably from 60 to 80%, most preferably from 65 to 75% by weight, a mean mannuronate (M) content of from 15 to 50%, preferably from 20 to 40%, most preferably from 25 to 35% by weight, and a mean molecular weight ranging from 30,000 g/mol to 90,000 g/mol, e.g. from 35,000 g/mol to 85,000 g/mol, such as from 40,000 g/mol to 70,000 g/mol or from 40,000 g/mol to 50,000 g/mol. An exemplary alginate composition for use according to the present invention is Protanal® LFR 5/60, sold by FMC BioPolymer. Protanal® LFR 5/60 is a low molecular weight (low viscosity) sodium alginate extracted from the stem of Laminaria hyperborea  ([0046-0047]). The active ingredient being delivered is biologically active ingredient that nonetheless is not generally considered as a pharmaceutical in one embodiment ([0055]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Schaneville is that Schaneville  does not expressly teach sodium alginate with 25-35% of beta-D-mannuronate and MW from 30K to 90K. This deficiency in Schaneville is cured by the teachings of Stenberg et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
One of ordinary skill in the art would have been motivated to have sodium alginate with 25-35% of beta-D-mannuronate and MW from 30K to 90K in the film formulation because this is suitable sodium alginate for film formulation. MPEP 2144.07. Under guidance from Stenberg et al. teaching film formulation comprising sodium alginate with mannuronate (M) content of from 25 to 35% by weight and a mean molecular weight ranging from 30,000 g/mol to 90,000 g/mol, it is obvious for one of ordinary skill in the art to have sodium alginate with 25-35% of beta-D-mannuronate and MW from 30K to 90K in the film formulation and produce instant claimed in vention with reasonable expectation of success.
Regarding claims 1-3, 5 and 30-31, Schaneville teaches oral film comprising cannabidiol and sodium alginate.
Regarding claim 9, 16 and 26-27, it is obvious to have 35% to 99% of sodium alginate, 0-20% of water and 0.001% to 70% of the API, 0-40% of sorbitol and 0-40% of glycerol according to the following analysis. From table 1, Schaneville teaches a film comprising 47ml of liquid (about 47g when the density is about 1g/ml, 5g of glycerol), 30mg matrix (among them, 24mg of pullalan) and 12mg of CBD, so the total amount of film is about 89mg, the amount of pullalan is 24/89=27%, glycerol is 5/89=5.6%, furthermore, Schaneville teaches 2.25% of water and 1-70% of cannabidiol. Sorbiol is not required since 0-40% includes 0%. One of ordinary skill in the art would have been motivated to have 25% to 99% of sodium alginate because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Since Schaneville teaches both sodium alginate and pullalan as edible polymer in matrix for film, as well as amount of pullalan is about 27%, it is obvious for one of ordinary skill in the art to have about 27% of sodium alginate and produce instant claimed invention with reasonable expectation of success.
Regarding claim 13, Schaneville teaches glycerine (glycerol) and pH adjust agent such as sodium hydroxide.
Regarding claim 14, Schaneville teaches soybean oil, polysorbate (surfactant) and polyethylene glycol (solubilizer according to applicant’s specification)
Regarding claim 15, Schaneville teaches triacetin.
Regarding claim 17 and 28-29, Schaneville teaches xylitol.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The declaration from Boyer under 37 CFR 1.132 filed 06/13/2022 is insufficient to overcome the rejection of claims 1-3, 5, 9, 13-17 and 26-31  based upon Schaneville (US20170290870) in view of Stenberg et al. (US20090221489),  as set forth in the last Office action because:  
Applicants argue about unexpected results of sodium alginate with mannuronate  : guluronate 25-35 : 65-75 over sodium alginate with mannuronate  : guluronate 55-65 : 35-45 and Pullulan.
In response to this argument: This is not persuasive. This data is not sufficient to overcome the 103 rejection at least the following reasons. Firstly, MPEP 716.02(b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It appears that the applicant’s experiments based on 26.7g sodium alginate, 7g sorbitol, 7g glycerol and about 9-11% of residue after drying, so sodium alginate is about 60%, about 15% of sorbitol, 15% of glycerol and about 10% water; there is no evidence to show that at other percentage of sodium alginate would have the same superior results. Since claimed range of sodium alginate is 1-99% (25% to 99% in claim 9), the unexpected results are not commensurate in scope with the claims. Secondly, MPEP 716.02(e), Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984). "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original). MPEP 716. 02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense".  In the declaration, Pullulan is only one of cited polymer in prior art and comparation with only Pullulan is not sufficient to overcome the 103 rejection. Regarding comparison with sodium alginate with mannuronate  : guluronate 55-65 : 35-45, applicants failed to provide any numeric data comparison and only indicated “sodium alginate with mannuronate  : guluronate 25-35 : 65-75 is better”, and it is unclear whether this difference is significant, if the difference is in degree, this would “have very little meaning in a relevant legal sense”. Therefore, the 103 rejection is still proper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Argument:
Applicants argue that there is no working example of sodium alginate and no teaching of claimed range.
In response to this argument; This is not persuasive. As discussed in the above 103 rejections,  the combination of prior arts teach each limitation including claimed range. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Therefore, the 103 rejection is still proper.

Applicants argue about unexpected results in Declaration.
In response to this argument: This is not persuasive. Since the declaration has been fully addressed as not sufficient to overcome the 103 rejection, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613